Name: Commission Regulation (EEC) No 2354/90 of 9 August 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 90 Official Journal of the European Communities No L 215/ 19 COMMISSION REGULATION (EEC) No 2354/90 of 9 August 1990 fixing the amount of die subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2350/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2240/90 (7), as amended by Regulation (EEC) No 2309/90 (8); Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2240/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (9) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 10 August 1990 to . take into account the application of the system of maximum guaranteed quantities for this marketing year. Article 2 This Regulation shall enter into force on 10 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66 . (J) OJ NÃ ³ L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) See page 8 of this Official Journal . O OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 201 , 31 . 7. 1988, p. 11 . O OJ No L 203, 1 . 8 . 1990, p. 28 . (8) OJ No L 206, 4. 8 . 1990, p . 15 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . (,0) OJ No L 53, 1 . 3 . 1986, p. 47. (" OJ No L 183, 3 . 7. 1987, p. 18 . No L 215/20 Official Journal of the European Communities 10 . 8 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9-(&gt;) 2nd period io 0 3rd period 110 4th period 12 0 5th period U1) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)   Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 1,750 0,000 25,355 59,36 66,88 1 224,32 199,08 226,42 22,158 19,580 44 414 5 338,92 267,57 3 751,91 0,00 5 543,28 1,750 0,000 25,306 59,24 66,75 1 221,95 198,70 225,98 22,115 19,541 44 328 5 321,50 267,57 3 744,83 0,00 5 533,17 1,750 0,000 25,158 58,90 66,36 1 214,80 197,54 224,66 21,986 19,398 44 069 5 255,91 267,57 3 719,66 0,00 5 502,64 1,750 0,000 24,810 58,08 65,45 1 198,00 194,80 221,55 21,681 19,081 43 459 5 142,34 267,57 3 664,31 0,00 5 419,45 1,750 0,000 25,085 58,73 66,17 1 211,28 196,96 224,01 21,922 19,296 44 941 5 202,73 267,57 3 706,1 1 0,00 5 476,36 23,559 26,469 25,069 58,82 66,28 1 211,29 196,84 223,87 21,908 19,176 44 913 5 095,05 3 686,93 3 686,93 5 441,94 5 441,94 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 10 . 8 . 90 Official Journal of the European Communities No L 21*5/21 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 0 1st period 9 (&gt;) 2nd period loo 3rd period 110 4th period 12 0 5th period 10 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 4,250 2,500 27,855 65,21 73,48 1 345,03 218,71 248,75 24,342 21,529 48 793 5 882,27 649,81 4 134,15 517,26 6 060,53 4,250 2,500 27,806 65,10 73,35 1 342,67 218,33 248,31 24,300 21,490 48 707 5 864,86 649,81 4 127,07 517,26 6 050,43 4,250 2,500 27,658 64,75 72,96 1 335,52 217,17 246,99 24,170 21,347 48 448 5 799,27 649,81 4 101,90 517,26 6 019,90 4,250 2,500 27,310 63,94 72,04 1 318,72 214,43 243,88 23,866 21,030 47 838 5 685,69 649,81 4 046,55 517,26 5 936,71 4,250 2,500 27,585 64,58 72,77 1 332,00 216,59 246,34 24,107 21,245 48 320 5 746,08 649,81 4 088,35 517,26 5 993,62 26,059 28,969 27,569 64,67 72,87 1 332,01 216,47 246,19 24,093 21,125 48 292 5 638,41 4 069,17 4 069,17 5 959,20 5 959,20 (*) Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 215/22 Official Journal of the European Communities 10. 8 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 8 (') 1st period 9 ( «) 2nd period io 0 3rd period 11O" 4th period 12 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 8,600 0,000 34,351 80,42 90,61 1 658,70 269,72 306,76 30,019 26,583 60 172 7 284,95 1 314,91 4 612,24 0,00 8 035,62 7 859,99 4 587,67 7 859,99 8,600 0,000 34,160 79,97 90,11 1 649,48 268,22 305,05 29,852 26,431 59 837 7 234,33 1 314,91 4 584,63 0,00 7 995,34 7 820,59 4 560,06 7 820,59 8,600 0,000 34,129 79,90 90,03 1 647,98 267,98 304,77 29,825 26,380 59 783 7194,11 1 314,91 4 576,03 0,00 7 988,80 7 814,19 4 551,46 7 814,19 8,600 0,000 34,460 80,68 90,90 1 663,97 250,57 307,73 30,115 26,603 60 363 7 238,53 1 314,91 4 619,15 0,00 8 047,19 7 871,30 4 594,58 7 871,30 8,600 0,000 34,791 81,45 91,77 1 679,95 273,17 310,69 30,404 26,862 60 942 7 311,28 1 314,91 4 669,43 0,00 8 117,21 7 939,80 4 644,86 7 939,80 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 - 4th period 12 5th period 1 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,067640 2,329850 42,558700 6,929450 7,899260 0,771238 0,698978 1 513,67 203,19300 182,46900 127,15200 2,064100 2,325950 42,518500 6,926290 7,897150 0,771033 0,701724 1 515,09 204,66200 182,91500 127,60900 2,060780 2,322200 42,479100 6,923540 7,895250 0,771281 0,704259 1516,12 206,96400 183,36200 128,03100 2,057590 2,318570 , 42,430700 6,921720 7,892440 0,771279 0,706659 1 517,19 208,93800 184,15700 128,45500 2,057590 2,318570 42,430700 6,921720 7,892440 0,771279 0,706659 1 517,19 208,93800 184,15700 128,45500 2,049010 2,308300 42,294800 6,913120 7,882400 0,773065 0,713454 : 1 520,88 215,80000 186,20700 129,58600